Citation Nr: 0634941	
Decision Date: 11/09/06    Archive Date: 11/27/06

DOCKET NO.  03-37 305	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUES

1. Entitlement to an initial rating in excess of 30 percent 
for post-traumatic stress disorder from October 21, 2002 to 
November 4, 2003.

2.  Entitlement to a rating in excess of 50 percent for post 
traumatic stress disorder from November 5, 2003.


REPRESENTATION

Veteran represented by: Colorado Division of Veterans Affairs


ATTORNEY FOR THE BOARD

P. Boominathan, Associate Counsel



INTRODUCTION

The veteran had active service from May 1967 to May 1969. 

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of January 2003 and July 2006 rating decisions of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Denver, Colorado.  

This case was previously remanded for further development by 
the Board in March 2006.  The required development having 
been completed, this case is appropriately before the Board.  
See Stegall v. West, 11 Vet. App. 268 (1998).


FINDINGS OF FACT

1.  From October 21, 2002 to November 4, 2003, the veteran's 
post-traumatic stress disorder (PTSD) was manifested by 
hypervigilance, nightmares, intrusive thoughts, flashbacks, 
startle response, avoidance, and dysthymia; there was no 
evidence of occupational and social impairment with 
deficiencies in most areas such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as: suicidal ideation, obssesional rituals which interfere 
with routine activities, speech intermittently illogical, 
obscure, or irrelevant, near continuous panic or depression 
affecting the ability to function independently, appropriate, 
and effective, impaired impulse control spatial 
disorientation, neglect of personal appearance and hygiene, 
difficulty in adapting to stressful circumstances, or an 
inability to establish and maintain effective relationships.  

2.  From November 5, 2003, the veteran's PTSD is manifested 
by nightmares, intrusive thoughts, hypervigilance, 
hyperarosal, irritability, anxiousness, startle reaction, 
social withdrawal, and difficulty in maintaining and 
establishing effective work and social relationships; there 
is no evidence of occupational and social impairment with 
deficiencies in most areas such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as: suicidal ideation, obssesional rituals which interfere 
with routine activities, speech intermittently illogical, 
obscure, or irrelevant, near continuous panic or depression 
affecting the ability to function independently, appropriate, 
and effective, impaired impulse control spatial 
disorientation, neglect of personal appearance and hygiene, 
difficulty in adapting to stressful circumstances, or an 
inability to establish and maintain effective relationships.  


CONCLUSION OF LAW

From October 21, 2002 the criteria for a 50 percent 
evaluation, but no higher, for PTSD have been met.  38 
U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. §§ 
3.102, 4.3, 4.7, 4.130; Diagnostic Code (DC) 9411 (2006).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

As required by 38 U.S.C.A. § 5103(a), prior to the initial 
unfavorable agency of original jurisdiction (AOJ) decision, 
the claimant must be provided notice consistent with 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  This notice 
must: (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim, or something to the effect that the 
claimant should give us everything you've got pertaining to 
your claims.

In the instant case, the veteran received notification prior 
to the initial unfavorable agency decision in January 2003.  
The RO provided the veteran notices to his claim in November 
2002, January 2004, March 2006, and July 2006 letters, 
informing him that he could provide evidence or location of 
such and requested that he provide any evidence in his 
possession.  The notice letters  specifically notified the 
veteran that VA would obtain all relevant evidence in the 
custody of a federal department or agency.  He was advised 
that it was his responsibility to either send records 
pertinent to his claim, or to provide a properly executed 
release so that VA could request the records for him.  The 
veteran was also asked to advise VA if there were any other 
information or evidence he considered relevant to this claim 
so that VA could help by getting that evidence.  It is the 
Board's conclusion that the veteran has been provided with 
every opportunity to submit evidence and argument in support 
of his claim, and to respond to VA notices.  The duty to 
notify the veteran was satisfied under the circumstances of 
this case.  38 U.S.C.A. § 5103.

During the pendency of this appeal, the United States Court 
of Appeals for Veterans Claims (Court) issued a decision in 
the consolidated appeal of Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006), which held that the notice requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to 
all five elements of a service connection claim.  Those five 
elements include: (1) veteran status; (2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; (4) degree of disability; and (5) 
effective date of the disability.  The Court held that upon 
receipt of an application for a service-connection claim, 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to 
review the information and the evidence presented with the 
claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating or is necessary to substantiate 
the elements of the claim as reasonably contemplated by the 
application.  Id. at 486.  For an increased rating claim, 
notice of the evidence required to establish an effective 
date is required.   

In the present appeal, the veteran was provided with notice 
of what type of information and evidence was needed to 
substantiate his claim and was provided notice of the type of 
evidence necessary to establish an effective date in an 
August 2006 letter. 
VA must also make reasonable efforts to assist the veteran in 
obtaining evidence necessary to substantiate the claims for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claims.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2005).

In the present case, there are VA treatment records and VA 
examinations of record.  Thus, it does not appear that there 
are any other additional records that are necessary to obtain 
before proceeding to a decision in this case.  

In light of the foregoing, the Board is satisfied that all 
relevant facts have been adequately developed to the extent 
possible; no further assistance to the veteran in developing 
the facts pertinent to the issues on appeal is required to 
comply with the duty to assist under the VCAA.  38 U.S.C.A. 
§§ 5103 and 5103A; 38 C.F.R. § 3.159.  

Analysis

In the present case, the RO granted service connection for 
PTSD assigning a 30 percent rating effective October 21, 
2002.  In a July 2006 rating decision, the RO increased the 
veteran's rating to 50 percent, effective November 5, 2003.  

The veteran contends that the PTSD is worse than reflected by 
the current ratings.  

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on average impairment of 
earning capacity. 38 U.S.C.A. § 1155; 
38 C.F.R. Part 4. In a claim for a greater original rating 
after an initial award of service connection, all of the 
evidence submitted in support of the veteran's claim is to be 
considered. In initial rating cases, separate ratings can be 
assigned for separate periods of time based on the facts 
found, a practice known as 'staged' ratings. See Fenderson v. 
West, 12 Vet. App. 119 (1999); 38 C.F.R. § 4.2. 

The determination of whether an increased evaluation is 
warranted is based on review of the entire evidence of record 
and the application of all pertinent regulations.  See 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Once the 
evidence is assembled, the Secretary is responsible for 
determining whether the preponderance of the evidence is 
against the claim.  See Gilbert v. Derwinski, 1 Vet. App. 49, 
55 (1990).  If so, the claim is denied; if the evidence is in 
support of the claim or is in equal balance, the claim is 
allowed.  Id.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria for that rating.  Otherwise, the lower rating 
will be assigned.  38 C.F.R. § 4.7.

The veteran's service-connected mood disorder is evaluated 
under 38 C.F.R.  
§ 4.130, Diagnostic Code (DC) 9411.  Ratings are assigned 
according to the manifestation of particular symptoms.

Under DC 9411: a 30 percent rating is assigned when there is 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks (although generally functioning 
satisfactory, with routine behavior, self care, and 
conversation normal), due to such symptoms as depressed mood; 
anxiety; suspiciousness; panic attacks (weekly or less 
often); chronic sleep impairment; or mild memory loss (such 
as forgetting names, directions, recent events).

A 50 percent rating is assigned when there is occupational 
and social impairment with reduced reliability and 
productivity due to such symptoms as flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.

A 70 percent rating is appropriate when there is occupational 
and social impairment, with deficiencies in most areas, such 
as work, school, family relations, judgment, thinking, or 
mood, due to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near- 
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); and inability to establish and maintain effective 
relationships.  38 C.F.R. § 4.130, DC 9411 (2006).

The Global Assessment of Function (GAF) is a scale reflecting 
the "psychological, social, and occupational functioning in a 
hypothetical continuum of mental health-illness.  "DIAGNOSTIC 
AND STATISTICAL MANUAL OF MENTAL DISORDERS, FOURTH ED, 
American Psychiatric Association (1994) (DSM-IV), p.32; 38 
C.F.R. §§ 4.125(a), 4.130 (2006).  GAF scores ranging from 61 
to 70 reflect some mild symptoms (e.g., depressed mood and 
mild insomnia) or some difficulty in social, occupational, or 
school functioning (e.g., occasional truancy, or theft within 
the household), but generally functioning pretty well.  GAF 
scores between 51 and 60 are reflective of moderate symptoms 
(e.g., flat effect and circumstantial speech, occasional 
panic attacks) or moderate difficulty in social, occupation, 
or school functioning, e.g., few friends, conflicts with 
peers or co-workers). GAF scores ranging from 41 to 50 
reflect serious symptoms (e.g., suicidal ideation, severe 
obsessional rituals, frequent shoplifting) or any serious 
impairment in social, occupational or school functioning 
(e.g., no friends, unable to keep a job).  Id.  A GAF score 
in the 31 to 40 range indicates some impairment in reality 
testing or communication (e.g., speech is at times illogical, 
obscure, or irrelevant) or major impairment in several areas, 
such as work or school, family relations, judgment, thinking 
or mood (e.g., depressed man avoids friends, neglects family, 
and is unable to work; child frequently beats up younger 
children, is defiant at home, and is failing at school).  Id.  

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record. See 38 U.S.C.A. 
§ 7104(a) (West 2002). When there is an approximate balance 
of evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant. 38 
U.S.C.A. § 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 4.3 (2006).  In Gilbert v. Derwinski, 1 Vet. App. 
49, 53 (1990), the Court stated that 'a veteran need only 
demonstrate that there is 'an approximate balance of positive 
and negative evidence' in order to prevail.'  To deny a claim 
on its merits, the preponderance of the evidence must be 
against the claim.  See Alemany v. Brown, 9 Vet. App. 518, 
519 (1996), citing Gilbert, 1 Vet. App. at 54. 

Entitlement to an initial rating in excess of 30 percent from 
October 21, 2002 to November 4, 2003

From September 2002 to November 2002, VA treatment records 
show a diagnosis and treatment for PTSD and GAF scores 
ranging from 40 to 45.  The veteran had dysthymia and his 
thought process was logical and goal oriented with no 
delusional content noted.  He denied any homicidal or 
suicidal ideation.  He reported nightmares, intrusive 
thoughts, flashbacks, startle reaction, hyperarousal state, 
hypervigilance, withdrawal/detachment from others, and 
survivors guilt. 

In a December 2002 VA examination, the veteran reported 
increasing nightmares and hypervigilance.  He denied suicidal 
ideations and had no history of hallucinations or delusions.  
The diagnosis was PTSD.  The examiner stated that the veteran 
had stressors that he has re-experienced, symptoms of 
arousal, and avoidance which have caused mild emotional 
impairment over the years.  His GAF score was 65.   

In February 2003 VA treatment records, the veteran reported 
anger; his GAF score was 50.  In March 2003, his GAF score 
was 60.  From April to June 2003, his GAF score was 50.  In 
an August 2003 VA treatment record, the veteran reported a 
recent mood swing.  September to December 2003 records show a 
GAF score of 45; the veteran reported being uncomfortable 
around people.  

In the present case, a higher 50 percent rating is warranted 
for the period from October 21, 2002 to November 4, 2003.  A 
review of VA treatment records and the VA examination shows 
that the veteran had nightmares, intrusive thoughts, 
flashbacks, startle reaction, hyperarousal state, 
hypervigilance, withdrawal/detachment from others, anger 
arousal and avoidance.  His GAF scores ranged from 40 to 65.  
These symptoms are reflective of a higher 50 percent rating, 
as the veteran displayed evidence of difficulty establishing 
relationships and occupational land social impairment with 
reduced reliability and productivity.  Additionally, the GAF 
scores ranging from 40 to 65 are reflective of mild to severe 
symptoms.  Therefore, resolving all doubt in favor of the 
veteran, a higher 50 percent evaluation is warranted from 
October 21, 2002 to November 4, 2003.

However, a higher 70 percent rating for this period is not 
warranted.  All the medical evidence shows that the veteran 
does not display suicidal or homicidal ideation.  VA 
treatment records from this period specifically note that his 
thought process was logical and goal oriented with no 
delusional content noted.  Additionally, the veteran was 
married in this period and continued to work.  Therefore, 
with no evidence of  occupational and social impairment, with 
deficiencies in most areas or an inability to establish 
effective and maintain effective relationships, a higher 70 
percent rating is not warranted. 

The Board has carefully reviewed the record and has concluded 
that the preponderance of the evidence is for an initial 
rating of 50 percent, but no higher, for PTSD from October 
21, 2002 to November 4, 2003.  The doctrine of reasonable 
doubt has been considered.  38 U.S.C.A. § 5107(b).  

December 2003 VA treatment records show a GAF score of 45.  
In January and February 2004 treatment records, the veteran 
reported problems at work and with his wife, and continued 
nightmares and intrusive thoughts.  In March 2004, the 
examiner reported that the veteran was experiencing an 
anniversary period; his GAF score was 45.  In April and May 
2004, the veteran reported flashbacks triggered by a trip to 
San Francisco; his GAF score was 45.  In July 2004, the 
veteran reported a reduction in nightmares in terms of 
frequency and intensity and also fewer intrusive thoughts.  
August 2004 records show that the veteran was using 
relaxation tapes and exercises to lower his hyperarousal 
state.  October 2004 reports show that the veteran's trip to 
Mexico reminded him of Vietnam and flashbacks were triggered.  
November 2004 and January to September 2005 treatment records 
show nightmares about Vietnam.  The veteran reported 
difficulty concentrating due to his intrusive thoughts, 
anxiousness and irritability.  His GAF score was 45.   
October 2005 VA treatment records show reports of anxiety.  
Records show that his thought process and content were 
logical and goal oriented with no bizarre or delusional 
content noted.  He denied suicidal or homicidal ideation and 
his GAF score was 45.  November and December 2005 VA 
treatment records show active nightmares, not increasing in 
frequency or intensity.  The veteran was able to cope with 
his intrusive thoughts and denied any suicidal or homicidal 
thoughts.  His GAF score was 45.   

February and March 2006 VA treatment records show an 
increased in frequency and intensity of nightmares, intrusive 
thoughts, flashbacks, startle reactions, isolation and 
hyperarousal due to an anniversary period.  His thought 
process and content were logical and goal oriented with no 
bizarre or delusional content noted.  He denied any suicidal 
or homicidal ideation.  His GAF score was 40. 

In an April 2006 VA examination, the examiner noted that the 
veteran missed twelve days of work in the last year due to 
sickness and because he did not want to be around his fellow 
employees.  His physician and therapist wrote a letter to the 
veteran's employer asking for accommodation.  The veteran is 
currently working with one other person for almost a year, 
feels much more comfortable, and currently has not missed as 
much work.  The veteran is married and gets along well with 
his wife.   The veteran is on a bowling team.  He reported 
that he does not like crowds, meeting new people, or eating 
along by himself in a public restaurant.  The veteran stated 
that he checks the perimeter of the house to see if the 
windows are closed.  He stated that he has weird dreams about 
Vietnam about twice a month and has crying spells.  He 
reported suicidal thoughts about six to seven months ago.  He 
attends church twice a month and has one friend at work whom 
he visits.  Examination showed that the veteran spoke in a 
goal directed manner and his affect was appropriate to 
content.  There were no frank delusional or hallucinatory 
experinces and no soft signs of psychosis.  His speech was 
normal in rate and content.  There was no current suicidal 
ideation or homicidal ideation.  He was oriented to time, 
place and person; recent and remote memory aware grossly 
intact and judgment seemed adequate for the situation.  The 
examiner stated that the veteran's presentation was 
consistent with PTSD of a chronic nature.  He was also being 
treated for depression, which the examiner stated is caused 
by the PTSD.  The diagnoses were PTSD, chronic and major 
depressive disorder, caused by PTSD.  His GAF score was 54.  
He showed some social impairment with regard to the 
relationship with his wife, his irritability in crowds, 
hypervigilance, and social withdrawal.  He seemed to be able 
to maintain his employment when working in an environment 
where he is less exposed to a group and can work by himself. 

In May 2006, the veteran's GAF score was 45.  

A review of the evidence shows that a rating in excess of 50 
percent is not warranted.  In the present case, the veteran 
has symptoms of nightmares, intrusive thoughts, anxiousness, 
hypervigilance, social withdrawal, hyperarousal, flashbacks.  
Additionally, he has demonstrated difficulty maintaining 
relationships in the workplace.  These symptoms are best 
characterized by the 50 percent rating, for occupational and 
social impairment with reduced reliability and productivity.  

However a higher 70 percent rating is not warranted from 
November 5, 2003.   
While the evidence indicates that the veteran reported 
suicide thoughts on one occasion, there were no other reports 
or findings of such. In fact, with the one exception, the 
medical evidence shows that the veteran does not display 
suicidal or homicidal ideation.  VA treatment records from 
this period specifically note that his thought process was 
logical and goal oriented with no delusional content noted.  
Additionally, the veteran was married in this period and 
continued to work, though in an altered work environment.  
Therefore, with no evidence of  occupational and social 
impairment, with deficiencies in most areas or an inability 
to establish effective and maintain effective relationships, 
a higher 70 percent rating is not warranted. 

The Board recognizes the veteran's belief that the PTSD 
should be rated higher than the current ratings.  However, 
this determination is not a matter for an individual without 
medical expertise.  See Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  

The Board has carefully reviewed the record and has concluded 
that the preponderance of the evidence is against a rating in 
excess of 50 percent for PTSD from November 5, 2003.  The 
doctrine of reasonable doubt has been considered.  
38 U.S.C.A. § 5107(b).  



ORDER

An initial rating of 50 percent, but no higher, for PTSD from 
October 21, 2002 is granted.  




____________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


